                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                     )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )      No.:   3:15-CR-27-TAV-DCP
                                               )
 COURTNEY NEWMAN,                              )
 CYNTHIA CLEMONS, and                          )
 HOLLI WOMACK,                                 )
                                               )
               Defendants.                     )


                       MEMORANDUM OPINION AND ORDER

        This criminal case is before the Court on defendants’ motions for release pending

 appeal or, alternatively, designation by the Bureau of Prisons [Docs. 990, 997, 1010].

 Defendants seek release pending appeal pursuant to 18 U.S.C. §§ 3143(b) and 3145(c),

 citing their history of compliance while released, the issues they anticipate raising on

 appeal, the Court’s post-verdict order releasing them pending sentencing, and

 circumstances they contend are exceptional. Alternatively, defendants request that the

 Court order them released pending designation and allow them the opportunity to self-

 report. The government has responded [Doc. 992], opposing defendants’ request for

 release pending appeal but not opposing their request to self-report.1 Because defendants’

 anticipated appeals do not raise substantial questions of law or fact, defendants may not be



        1
           The government responded to defendant Newman’s motion [Doc. 990] specifically but
 noted that it “would take the same position concerning any requests Clemons and Womack might
 make in this regard” [Doc. 922 p. 3].


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 1 of 16 PageID #:
                                  78072
 released pending appeal and the Court will DENY in part defendants’ motions. The Court

 will, however, GRANT in part defendants’ motions in that defendants shall be permitted

 to self-report to the Bureau of Prisons as set forth herein.

 I.     Background

        Following their arrests on the charges in this case, defendants Newman, Clemons,

 and Womack were each released pending trial [Docs. 78, 86, 236]. After an approximately

 forty-day jury trial, the three were convicted of Count Thirteen of the Fourth Superseding

 Indictment, charging defendants with opening, using, and maintaining a business, to wit,

 East Knoxville Healthcare Services (“the Lovell Road clinic”), for the purpose of illegally

 distributing and dispensing controlled substances outside the scope of professional practice

 and not for a legitimate medical purpose, in violation of 21 U.S.C. § 856(a)(1) and

 18 U.S.C. § 2 [Doc. 320 p.        63–64; Doc. 860 p. 9–10].       Defendant Clemons was

 additionally convicted of Count Eleven, which charged the same offense related to

 Comprehensive Healthcare Systems (“the Lenoir City clinic”) [Doc. 320 p. 62; Doc. 860

 p. 8–9].

        Following the verdict, the Court addressed the issue of defendants’ release or

 detention pending sentencing [see Doc. 949 p. 25–51]. Despite having been convicted of

 mandatory detention crimes, see 18 U.S.C. §§ 3143(a)(2), 3142(f)(1)(C), defendants

 moved for release pending sentencing [see id. at 33–36]. The government conceded that

 defendants were not flight risks and did not pose a danger to the community or others [Id. at

 27–28, 33] and suggested that there might exist exceptional reasons justifying defendants’

                                               2


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 2 of 16 PageID #:
                                  78073
 release pending sentencing, namely the fact that the nature of defendants’ offenses was “so

 different from th[at] contemplated by the Bail Reform Act” [Id. at 26–27, 36–38].

 Emphasizing the lack of risk associated with defendants continuing to remain on bond, the

 Court granted defendants’ motions and ordered them released pending sentencing [Id. at

 41–45].

        By all accounts, defendants have complied with the conditions of release pretrial,

 during trial, and pending sentencing. Defendants now seek to remain on bond pending

 appeal or, alternatively, to self-report to the Bureau of Prisons.

 II.    Analysis

        A.     Release Pending Appeal

        The Bail Reform Act, specifically section 3143(b)(2), requires that a person be

 detained pending appeal if that person (1) has been found guilty of a violation of the

 Controlled Substances Act (21 U.S.C. § 801 et seq.) that carries a maximum term of

 imprisonment of ten (10) years or more, and (2) has been sentenced to a term of

 imprisonment. 18 U.S.C. §§ 3143(b)(2), 3142(f)(1)(C). Here, defendants were found

 guilty of knowingly opening, using, or maintaining a business for the purpose of

 distributing controlled substances [Doc. 860 p. 8–10], an offense for which a maximum

 term of imprisonment of ten (10) years or more is prescribed in the Controlled Substances

 Act. 21 U.S.C. § 856(b) (providing that persons convicted of this offense “shall be

 sentenced to a term of imprisonment of not more than 20 years”). And defendants have




                                               3


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 3 of 16 PageID #:
                                  78074
 each been sentenced to a term of imprisonment. Accordingly, defendants are subject to

 detention pending appeal pursuant to section 3143(b)(2).

        A person subject to detention pursuant to section 3143(b)(2), and who meets the

 conditions of release set forth in section 3143(b)(1), may, however, “be ordered released,

 under appropriate conditions, . . . if it is clearly shown that there are exceptional reasons

 why such person’s detention would not be appropriate.” 18 U.S.C. § 3145(c). Each

 defendant therefore must make two showings to be ordered released under section 3145(c).

 First, she must show that she meets the conditions of release set forth in section 3143(b)(1).

 Section 3143(b)(1) establishes two conditions of release: (1) a defendant must show “by

 clear and convincing evidence that [she] is not likely to flee or pose a danger to the safety

 of any other person or the community if released on conditions,” § 3143(b)(1)(A); and (2)

 a defendant must show “that the appeal is not for the purpose of delay and raises a

 substantial question of law or fact” likely to result in reversal, a new trial, a sentence that

 does not include a term of imprisonment, or a reduced sentence. § 3143(b)(1)(B). And

 second, she must show that exceptional circumstances make her detention pending appeal

 inappropriate.

        Here, defendants do not satisfy the condition of release in section 3143(b)(1)(B).

 Specifically, they do not establish that their anticipated appeals raise substantial questions

 of law or fact. As a result, the Court need not address whether each defendant has shown

 that she is not likely to flee or pose a danger to the safety of any other person or the




                                               4


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 4 of 16 PageID #:
                                  78075
 community if released on conditions, § 3143(b)(1)(A), or whether exceptional

 circumstances justify each defendant’s release.2 § 3145(c).

        “[A]n appeal raises a substantial question when the appeal presents a close question

 or one that could go either way and that the question is so integral to the merits of the

 conviction that it is more probable than not that reversal or a new trial will occur if the

 question is decided in the defendant’s favor.” United States v. Pollard, 778 F.2d 1177,

 1182 (6th Cir. 1985) (quoting United States v. Powell, 761 F.2d 1227, 1233–34 (8th Cir.

 1985)). Section 3143(b)(1)(B) “does not require the district court to find that it committed

 reversible error” to conclude that an appeal raises a substantial question. Id. at 1181–82.

 Rather, a substantial question is “one which is either novel, which has not been decided by

 controlling precedent, or which is fairly doubtful.” United States v. Miller, 753 F.2d 19,

 23 (3d Cir. 1985); see also United States v. Randell, 761 F.2d 122, 125 (2d Cir. 1985).

 Thus, to determine whether the question raised on appeal is substantial, “a judge must

 essentially evaluate the difficulty of the question he previously decided.” United States v.

 Sutherlin, 84 F. App’x 630, 631 (6th Cir. 2003) (quoting United States v. Shoffner, 791

 F.2d 586, 589 (7th Cir. 1986)). The defendant bears the burden of proving the questions

 raised are substantial. United States v. Vance, 851 F.2d 166, 168 (6th Cir. 1988).




        2
         The Court acknowledges the government’s concessions [Doc. 992 p. 2 n.2; see also
 Doc. 949 p. 26–28, 36–38] and the magistrate judge’s [Docs. 78, 86, 236], as well as this Court’s
 [Doc. 949 p. 42–43], findings on prior occasions in these regards.
                                                 5


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 5 of 16 PageID #:
                                  78076
        Defendant Newman anticipates that her appeal will raise the issue of the

 applicability of the Dunn exception to the general non-reviewability of inconsistent

 verdicts and the issue of the sufficiency of the government’s evidence with respect to “the

 maintained element” of a 21 U.S.C. § 856(b) violation [Doc. 990 p. 8–11]. She argues that

 each is a substantial appellate issue [Id.]. Similarly, defendant Clemons states that “[t]he

 substantial issues to be raised on appeal include, inter alia, the arbitrary and irrational jury

 verdicts as more fully briefed in Mrs. Clemons’ motion for a new trial, and comments by

 the government in closing argument on Mrs. Clemons exercising her constitutional right

 not to testify at trial” [Doc. 997 p. 2 (citing Doc. 70)]. Defendant Womack concurs that

 “[s]ubstantial issues have been raised and briefed in post trial filings that present significant

 legal questions for appeal” [Doc. 1010 p. 3].

        The government states that these arguments are based on the same premise

 underlying defendants’ post-trial motions, arguments for reduced drug quantities, and

 arguments against the application of the abuse-of-trust enhancement—a premise that, the

 government contends, “this Court has already rejected”—that is, “that the jury absolved

 her of participating in any drug trafficking activities” [Doc. 992 p. 1 (citing Doc. 951

 p. 6–28)]. The government disagrees with defendants’ position that the jury’s verdict raises

 new or novel issues for appeal. Rather, the government contends, these issues have been

 “soundly and unambiguously rejected by the Supreme Court relative to materially

 indistinguishable fact patterns” [Id. at 2].




                                                 6


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 6 of 16 PageID #:
                                  78077
        First, with respect to the applicability of the Dunn exception, which the Court

 discusses in more detail in its opinion [Doc. 951 p. 6–13] denying defendants’ post-trial

 motions, the Court does not find that this issue presents a close question. In rejecting

 defendants’ argument that the verdicts in this case were inconsistent and concluding that

 even if they were, they were not reviewable, the Court relied on clear, controlling Sixth

 Circuit and Supreme Court precedent [See id.]. For this reason, the Court does not find

 that this issue is “one that could go either way.” Pollard, 778 F.2d at 1182.

        In her motion, defendant Newman suggests that her appeal of this issue is likely to

 result in reversal or a new trial because the Court erroneously “adopt[ed] the government’s

 assumptions” about the basis for the jury’s verdict while “criticiz[ing] . . . the assumptions

 made by Newman” about the same [Doc. 990 p. 9]. The Court disagrees with this

 characterization of its opinion. In the opinion [Doc. 951], the Court acknowledged that

 various assumptions about the jury’s reasoning, including those discussed by both parties,

 could possibly be drawn from the verdict, but it did not endorse or adopt any assumption.

 Rather, the Court noted the various and divergent assumptions that could possibly be made

 about the verdict to illustrate this point: “[I]nconsistent verdicts . . . should not necessarily

 be interpreted as a windfall to the Government at the defendant’s expense” because “[i]t is

 equally possible that the jury, convinced of guilt, properly reached its conclusion on [one]

 offense, and then through mistake, compromise, or lenity, arrived at an inconsistent

 conclusion on [a different] offense.” United States v. Powell, 469 U.S. 57, 65 (1984). In




                                                7


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 7 of 16 PageID #:
                                  78078
 other words, the Court did not reject defendants’ assumption about the verdict because it

 favored those discussed by the government; it found that defendants’ assumption was not

 the only one that could logically be drawn [Doc. 951 p. 11 (concluding that “defendants’

 construction of the reasoning underlying the verdicts in Counts Two, Four, Fourteen,

 Sixteen, and Eighteen—and thus their conclusion that those verdicts are inconsistent with

 the verdicts in Counts Eleven and Thirteen—is not logically compelled but speculative”)]

 and that speculation about the jury’s verdict could ultimately favor either party [Id. at

 10–11 (“Although it is possible, as defendants argue, that the jury found defendants did not

 write prescriptions illegally as a general matter and so they did not do so on the occasions

 specified in Counts Twelve, Fourteen, and Eighteen, it is also possible that the jury decided

 the government had not established beyond a reasonable doubt that the charged

 practitioners prescribed illegally on November 14, 2013, to Anna Vann-Keathley, on

 February 10, 2014, to Sandra Boling, and on September 8, 2014, to Henry Reus, id. at

 95–97, or as the government speculates [Doc. 891 p. 4], the jury might have acquitted

 defendants on these counts because they did not find the death enhancements applied, or

 the jury might have decided to exercise lenity toward the nurse practitioner defendants on

 the drug distribution counts.”)].

        Next, defendant Newman argues that the sufficiency of the government’s evidence

 as to “the maintained element” of a 21 U.S.C. § 856(a)(1) violation is a substantial appellate




                                               8


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 8 of 16 PageID #:
                                  78079
 issue.3 To support a conviction under § 856(a)(1), the government must show that the

 defendant “knowingly open[ed], lease[d], rent[ed], use[d], or maintain[ed] any place,

 whether permanently or temporarily, for the purpose of manufacturing, distributing, or

 using any controlled substance.” 21 U.S.C. § 856(a)(1).


        3
           This specific issue has not been thoroughly litigated before this Court. To be sure,
 defendants did make oral Rule 29 motions at the close of the government’s case-in-chief [Doc. 928
 p. 135–41] and renewed those motions after the close of all the evidence [Doc. 896 p. 171–73].
 Defendant also jointly filed a post-trial Rule 29 motion [Doc. 870]. In their initial, oral motions,
 defendants’ arguments focused on the sufficiency of the government’s evidence with respect to
 (1) conspiratorial agreement and intent, (2) the enhanced penalties for overdose deaths, and (3) the
 legality of the prescriptions at issue (i.e., whether controlled substances had been prescribed
 outside the usual course of professional practice and not for a legitimate medical purpose) [see
 Doc. 928 p. 135–41; see also Doc. 885 p. 228–36]. And in their subsequent, post-verdict motion
 under Rule 29, defendants argued that the verdict was so inconsistent as to indicate arbitrariness
 or irrationality [Doc. 870 p. 5–10, 15]. However, in none of these motions did defendants
 specifically address the sufficiency-of-the-evidence issue that defendant Newman intends to raise
 on appeal: the sufficiency of the evidence with respect to “the maintained element” of a § 856(a)(1)
 violation.
         A Rule 29 motion is “not required by the rules to be in writing or to specify the grounds
 therefor,” United States v. Cox, 593 F.2d 46, 48 (6th Cir. 1979), so “an abbreviated Rule 29 motion
 which is general in nature may not amount to a waiver.” United States v. Bucheit, 134 F. App’x
 842, 859 (6th Cir. 2002) (citing United States v. Chance, 306 F.3d 356, 369 (6th Cir. 2002)).
 However, the Sixth Circuit has held that “where the defendant makes a Rule 29 motion on specific
 grounds, all grounds not specified in the motion are waived.” Chance, 306 F.3d at 369 (citing
 United States v. Dandy, 998 F.2d 1344, 1356–57 (6th Cir. 1993)); see also United States v. Porter,
 886 F.3d 562, 566 (6th Cir. 2018).
         Here, because defendants did not mention or discuss the evidence with respect to either the
 § 856(a)(1) charge or “the maintained element” of that charge, and instead focused their Rule 29
 motions on other elements of other charges, this argument could be deemed waived on appeal. See
 Porter, 886 F.3d at 566 (finding a Rule 29 issue waived on appeal where the defendant’s Rule 29
 motion before the district court was limited to a single, different issue). The possibility of waiver
 suggests that this issue may not even be a viable appellate issue, let alone a substantial one.
         But even if defendants did not waive this argument, which is plausible given some general,
 conclusory arguments in the initial Rule 29 motions [see Doc. 928 p. 137], see Chance, 306 F.3d
 at 371 (concluding that, although the defendant’s Rule 29 motion “centered around specific areas
 of evidence,” the defendant’s argument on appeal was not waived because his initial motion was
 “general in nature”), as the Court will explain, defendant Newman’s anticipated challenge to the
 sufficiency of the government’s evidence with respect to the “maintained” element does not
 present a substantial appellate issue on the merits either.
                                                   9


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 9 of 16 PageID #:
                                  78080
        Defendant cites to United States v. Lang in support of her argument that she did not

 “maintain” the Lovell Road clinic. 717 F. App’x 523, 545 (6th Cir. 2017). But in Lang, a

 panel of the Sixth Circuit rejected an argument by the defendant, Lang, similar to the

 argument made here. 717 F. App’x at 545. The evidence established that Lang was the

 operator of an illicit pain clinic, who worked at the clinic regularly, obtained a business

 license for the clinic, was active in paying clinic expenses, and was engaged in the

 management of the clinic “up to and including ‘seeing patients.’” Id. This conduct, the

 panel concluded, was “more than enough to allow a rational jury to find that Lang helped

 maintain [the clinic].”    Id.   (noting that “ownership or primary responsibility for a

 premises” is not required to satisfy the maintained element (citing United States v. Russell,

 595 F.3d 633, 644 (6th Cir. 2010)).

        Here, similar to Lang, the clinic at issue was defendant’s place of business. She

 worked there regularly, seeing numerous clinic patients, and her role was integral to the

 clinic’s operation and the commission of controlled substances offenses at that location.

 However, defendant Newman, as a contracted nurse practitioner at the Lovell Road clinic,

 did not carry out acts of maintenance similar to those that stemmed from Lang’s managerial

 role at her clinic, such as paying clinic expenses and securing necessary licensure.

 Defendant emphasizes this point in her motion citing a proposition in Lang that has its

 roots in United States v. Russell, which counsels that “[a]cts that evidence ‘maintenance’

 are ‘such matters as control, duration, acquisition of the site, renting or furnishing the site,

 repairing the site, supervising, protecting supplying food of those at the site, and

                                               10


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 10 of 16 PageID #:
                                   78081
 continuity.’” 595 F.3d at 644; cf. United States v. Alkufi, 636 F. App’x 323, 338 (6th Cir.

 2016) (counseling that “[a] variety of factual scenarios” may amount to ‘maintaining’ a

 drug house under § 856(a)(1)” and that “[w]hether a defendant has ‘maintained’ a place is

 necessarily a fact-intensive issue that must be resolved on a case-by-case basis”). She

 argues that none of the acts of maintenance specifically noted in Russell describe her

 conduct. The Court in large part agrees, but given the similarities to Lang, the Court is

 unconvinced that the evidence in this case is insufficient to show that defendants

 “maintained” the Lovell Road clinic.4

         But even assuming the evidence was insufficient to establish maintenance, such a

 finding would not compel a conclusion that defendant’s conviction is insufficiently

 supported by the evidence, because, as defendant seemingly concedes [Doc. 990 p. 11 (“At

 best, she used the location . . . .”)], the evidence, viewed in accordance with the Rule 29

 standard, is sufficient to establish that defendants did “knowingly . . . use [the Lovell Road

 clinic] for the purpose of manufacturing, distributing, or using any controlled substance.”

 § 856(a)(1) (criminalizing opening, leasing, renting, using, or maintaining a drug-involved

 premises); see also United States v. Facen, 812 F.3d 280, 289 (2d Cir. 2016) (“Because the

 statute uses the disjunctive conjunction ‘or’ between the listed alternative ways of violating




         4
          Additionally, the Court notes that defendants were also charged as aiders and abettors
 [see Doc. 320 p. 62, 63–64; Doc. 860 p. 8–10]. So even assuming the evidence of “maintenance”
 was insufficient to establish that defendants were principally liable for an § 856(a)(1) violation,
 18 U.S.C. § 2 provides that aiders and abettors are punishable as principals, and the evidence of
 defendants’ role and conduct at the clinics at issue is sufficient, for purposes of Rule 29, to establish
 aider and abettor liability.
                                                    11


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 11 of 16 PageID #:
                                   78082
 the statute, § 856(a)(1) is violated simply by using a place for the commission of the

 specified drug crimes; proof that the defendant ‘maintain[ed]’ the premises, which is a

 separate way of violating the statute, is not necessary for a conviction.”). In particular, for

 Rule 29 purposes, the evidence establishes that defendants saw thousands of patients of the

 Lovell Road clinic (Government’s Exhibit 918) and wrote thousands of prescriptions for

 high-dose opioids there (Government’s Exhibit 954, 959, 966, 971). Viewed in the light

 most favorable to the government, the evidence also establishes that the Lovell Road clinic

 was the setting for defendants’ prescribing for high-dose opioids, and increasing patients’

 morphine equivalent dose (“MED”) upon request, despite aberrant drug screens, minimal

 or no pathological findings on MRIs, the relatively young age of a patient, instructions

 from the medical director to the contrary, and/or indications that patients were at a high

 risk for opioid abuse, addiction, or diversion [see, e.g., Doc. 923 p. 100, 123–25; Doc. 924

 p. 165–66; Doc. 922 p. 205–06; Doc. 925 p. 53, 81, 109, 112–13; Doc. 939 p. 199, 217,

 228, 241–42, 245–48, 281–85; Doc. 941 p. 5–8, 30, 80–84, 90–92, 100–01, 105–07, 139,

 144–45, 175–76; Doc. 943 p. 259–61]. Moreover, looking at the evidence in accordance

 with Rule 29, it shows that this particular premises was, to some extent, ornamented with

 accoutrements of a legitimate medical practice, which aided the commission of controlled

 substances offenses there [see Doc. 917 p. 29, 32, 79–81, 150–51; Doc. 920 p. 154–55;

 Doc. 904 p. 222–28]. Thus, the evidence is sufficient for a rational jury to find that

 defendants used the Lovell Road clinic for the purpose of committing controlled substance

 offenses. And the Court does not find, given the government’s substantial and compelling

                                               12


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 12 of 16 PageID #:
                                   78083
 evidence as to this element, that such a conclusion is “fairly doubtful.” Miller, 753 F.2d

 at 23.

          Lastly, the Court turns to the potential appellate issue arising out of comments by

 the government during closing arguments that defendants interpret as relating to their

 exercising their constitutional right not to testify at trial [Doc. 997 p. 2; see also Doc. 870

 p. 14]. At the outset, the Court notes that it has twice addressed the propriety of comments

 by the government during closing arguments: first, in its oral ruling denying defendants’

 motion to declare a mistrial [Doc. 886 p. 22–26], and second, in its written opinion denying

 defendants’ motion for judgment of acquittal or a new trial [Doc. 951 p. 49–57]. In each

 instance, the Court relied on controlling Sixth Circuit precedent, including United States v.

 Robinson, 651 F.2d 1188, 1197 (6th Cir. 1981), United States v. Carter, 236 F.3d 777, 783

 (6th Cir. 2001), United States v. Wimbley, 553 F.3d 455, 461 (6th Cir. 2009), and United

 States v. Wells, 623 F.3d 332, 338 (6th Cir. 2010) [see id.; Doc. 886 p. 22–26], and

 defendants did not present any authority supportive of a finding that the government’s

 statements were improper or so flagrant as to warrant reversal [see Doc. 951 p. 51]. For

 these reasons, the Court does not find that an appellate issue related to statements by the

 government in closing would “present[] a close question or one that could go either way

 [or] that the question is so integral to the merits of the conviction that it is more probable

 than not that reversal or a new trial will occur if the question is decided in the defendant’s

 favor.” Pollard, 778 F.2d at 1182.




                                               13


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 13 of 16 PageID #:
                                   78084
        In sum, none of the potential appellate issues defendants mention in their motions

 involve substantial questions of law or fact. See 18 U.S.C. § 3143(b)(1)(B). For this

 reason, defendants may not be ordered released pending appeal, and the Court need not

 address whether exceptional reasons render defendant’s detention inappropriate, see

 § 3145(c), or whether defendants are likely to flee or pose a danger to the safety of any

 other person or the community if released on conditions.5            See § 3143(b)(1)(A).

 Defendants’ motions [Docs. 990, 997, 1010] are accordingly DENIED in part.

        B.       Release Pending Designation and the Opportunity to Self-Report

        In her written motion, defendant Newman requests that she be allowed sixty (60)

 days or until after January 1, 2021, to self-report [Doc. 990 p. 1, 11–12]. In support, she

 notes that she suffers from “health issues,” including asthma and hypertension, and states

 that reporting directly to the Bureau of Prisons, instead of awaiting designation detained in

 a local jail, will “permit her to continue taking her prescribed medication without the risk

 that a local jail—likely already dealing with COVID infections—would ignore or neglect

 the medication she needs” and will “permit the BOP to find the proper facility for her care

 and make certain that when she self-reports she will continue to be treated for her

 conditions” [Id. at 12]. Defendant Clemons, too, requests the opportunity to self-report

 upon designation [Doc. 997 p. 3] and notes that the government does not oppose the

 defendants’ requests in this regard [Doc. 992].6 Defendant Womack also requests, in her



        5
            See supra, note 2.
        6
            See supra, note 1.
                                              14


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 14 of 16 PageID #:
                                   78085
 written motion, that she be allowed to self-report “on a later date” that would allow her to

 attend to her health, including completing some necessary dental work for stress fractures

 in her teeth and diagnostic testing for numbness in her hand [Doc. 1010 p. 3; see also id.

 at 2]. The defendants further clarified their requested timelines for self-reporting at their

 respective sentencing hearings, to which the government did not object.

           A court may permit a defendant to self-surrender for service of a custodial sentence.

 See 18 U.S.C. § 3146(a)(2) (providing for punishments for failure to surrender for service

 of a sentence); see also 18 U.S.C. § 3141(b) (providing that a court may order a person

 released “pending imposition or execution of sentence”). The decision to grant a defendant

 the privilege of self-reporting is discretionary. See United States v. Rainey, 480 F. App’x

 842, 845 (6th Cir. 2012) (describing self-surrender as a “discretionary benefit[]” bestowed

 by the district court).

           During their time on pretrial and pre-sentencing release, defendants have

 demonstrated an ability to comply with the law and a disposition to respect this Court’s

 orders.     Moreover, as the government acknowledges, the COVID-19 pandemic has

 disrupted the Bureau of Prisons’ normal operations such that permitting low-risk

 defendants such as these to self-report “would seem to maximize flexibility under the

 present conditions” to the BOP as well as to defendants [Doc. 992 p. 2]. Accordingly, the

 Court will GRANT in part defendants’ motions [Docs. 990, 997, 1010] in that defendants

 may self-report to the institution designated by the Bureau of Prisons as set forth below.




                                                15


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 15 of 16 PageID #:
                                   78086
 III.   Conclusion

        For the reasons discussed herein, defendants’ motions are DENIED in part and

 GRANTED in part [Docs. 990, 997, 1010]. Defendants are not entitled to release pending

 appeal.   But defendants are permitted to remain on release pending designation.

 Specifically, and as stated at defendants’ respective sentencing hearings, defendants are

 ORDERED to report to the institution designated by the Bureau of Prisons as follows:

        • Defendant Newman shall surrender for service of sentence at the institution

           designated by the Bureau of Prisons on or after February 20, 2020.

        • Defendant Clemons shall surrender for service of sentence at the institution

           designated by the Bureau of Prisons no earlier than sixty (60) days from entry

           of judgment.

        • Defendant Womack shall surrender for service of sentence at the institution

           designated by the Bureau of Prisons on or after March 1, 2020.

        IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            16


Case 3:15-cr-00027-TAV-DCP Document 1067 Filed 12/22/20 Page 16 of 16 PageID #:
                                   78087
